George Rose Smith, Justice. This appeal, brought to iis under Rule 29 (1) (c), must be dismissed for want of a final order. Clif Turnage was arrested and charged in the Monti - cello municipal court with contributing to the delinquency of four different minors. After having been convicted and fined $109 on each charge, Turnage appealed to the circuit court, where he argued that the clerk’s fee for filing the record should be only $15 for a single appeal and not $60 for four appeals, as the clerk insisted. Turnage’s motion to require the clerk to file the record for a $15 fee was overruled by the circuit judge, who held that Turnage must pay $15 for each of four appeals. Turnage appeals from that order, the charges not yet having been tried in the circuit court. The trial judge’s order is clearly not a final judgment, for the case is still awaiting trial on the merits in the circuit court. A judgment, to be final and appealable, must dismiss the parties from the court and conclude the controversy. McIlroy Bank & Trust v. Zuber, 275 Ark. 345, 629 S.W.2d 304 (1982); Alexander v. State, 260 Ark. 785, 261 Ark. 26, 545 S.W.2d 606 (1976). This order is merely interlocutory. Turnage’s remedy is to pay the costs as demanded, seek to have them retaxed under the statute, Ark. Stat. Ann. § 27-2320 (Repl. 1979), and take an appeal if desired after the case has proceeded to a final judgment. Appeal dismissed.